Petition unanimously denied, without costs. Memorandum: This is an original proceeding brought pursuant to CPLR 7804 (subd [b]) and 506 (subd [b]) in the nature of prohibition which seeks to enjoin respondent from enforcing his order which excluded the press and the public from pretrial hearings in a criminal proceeding entitled People v Christopher. Petitioners, various media of the Buffalo area, also seek further incidental relief, including immediate access to the transcript of pretrial proceedings already conducted. Having examined all material submitted in support of this application, including the transcript of the proceeding before respondent, we conclude that respondent has substantially complied with all procedural requirements set forth in recent decisions of the United States Supreme Court, and the New York State Court of Appeals (Richmond Newspapers v Virginia, 448 US 555; Gannett Co. v DePasquale, 443 US 368; Matter of Westchester Rockland Newspapers v Leggett, 48 NY2d 430). In view of the nature of this criminal proceeding and its facts and circumstances, the exclusion of the press and public from the Wade and Huntley hearings in this case constituted a proper exercise of discretion. The public interest in reporting the events revealed at the pretrial hearings will be preserved by releasing the transcript as soon as it may safely be done without prejudice to defendant’s rights to a fair trial. (Art 78.) Present — Cardamone, J. P., Simons, Hancock, Jr., Doerr and Schnepp, JJ. (Order entered Sept. 11, 1981.)